Exhibit 10.1




JOINDER AGREEMENT


THIS JOINDER AGREEMENT dated as of May 28, 2010 (this “Joinder Agreement”) is
made by and among ENSERCO ENERGY INC., a South Dakota corporation (“Borrower”),
BNP PARIBAS in its capacity as administrative agent under the Credit Agreement
(as defined below) (in such capacity, the “Administrative Agent”), and CREDIT
AGRICOLE CORPORATE AND INVESTMENT BANK (“New Bank”).  Reference is made to that
certain Third Amended and Restated Credit Agreement dated as of May 8, 2009
among the Borrower, the banks party thereto from time to time (the “Banks”), the
Banks authorized to issue letters of credit thereunder from time to time (the
“Issuing Banks”), and the Administrative Agent (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein but not defined herein shall have
the meanings specified by the Credit Agreement.
 
PRELIMINARY STATEMENTS:
 
A.           Pursuant to Section 2.01B of the Credit Agreement, and subject to
the terms and conditions thereof, financial institutions may become Banks with
Committed Line Portions in the event the Borrower requests an increase in the
subscribed amounts of the Committed Line Portions and certain other conditions
are met and satisfied.
 
B.           The Borrower has requested an increase in the subscribed amounts of
the Committed Line Portions provided certain conditions are met and satisfied,
as applicable.
 
C.           The Borrower, the Administrative Agent, the Issuing Banks and the
New Bank now wish to enter into this Joinder Agreement to add New Bank as a Bank
under the Credit Agreement and to establish a subscribed Committed Line Portion
of $23,500,000.00 for New Bank in accordance with the terms and conditions of
the Credit Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, the parties hereto agree as follows:
 
1.           Addition of New Bank.  Pursuant to Section 2.01B of the Credit
Agreement, New Bank is hereby added to the Credit Agreement as a Bank with a
subscribed Committed Line Portion of $23,500,000.00.  New Bank agrees that it
will perform all of its obligations which by the terms of the Credit Agreement
and the other Loan Documents are required to be performed by it as a Bank.  New
Bank specifies as its Lending Office the following:
 

Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518
 
 

--------------------------------------------------------------------------------

 

Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY  10019
Attention:  Mark Lvoff
Telephone:  (212) 261-4135
Facsimile:  (212) 261-3445


2.           Delivery of Note.  The Borrower shall promptly execute and deliver
to the New Bank a Note, dated as of the effective date of this Joinder
Agreement, in the principal amount of the New Bank’s subscribed Committed Line
Portion set forth in Section 1 above.
 
3.           Governing Law.  This Joinder Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
 
4.           Waiver of Notice.  The Agent and each Issuing Bank hereby waive the
five (5) Business Day notice requirement set forth in Section 2.01B of the
Credit Agreement.
 
5.           Bank Credit Decision.  The New Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Banks, or any other Bank, and based on the Financial Statements referred to in
Section 6.11 of the Credit Agreement and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Joinder Agreement and to agree to the various matters set forth
herein.  The New Bank also acknowledges that (a) it will, independently and
without reliance upon the Administrative Agent, the Issuing Banks, or any other
Bank and based on such documents and information as it shall deem appropriate at
the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (b) no representation or warranty,
express or implied, has or will be made by the Administrative Agent, the Issuing
Banks, or any other Bank or by any of their representatives, directors,
officers, employees, agents or advisors as to the financial condition of the
Borrower or any documents or information which have been furnished to the New
Bank in connection with this Joinder Agreement, the Credit Agreement and any
other Loan Documents.
 
6.           Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)           The representations and warranties contained in the Credit
Agreement, the Security Agreements, and each of the other Loan Documents are
correct in all material respects on and as of the date of the addition of the
New Bank as a Bank under the Credit Agreement and the establishment of the New
Bank’s subscribed Committed Line Portion pursuant to this Joinder Agreement,
before and after giving effect to such events as though such representations and
warranties were made on the date of such addition, except to the extent any such
representations and warranties are expressly limited to an earlier date; and
 
(b)           No Default has occurred and is continuing, or would result from
the increase in the subscribed amounts of the Committed Line Portions described
in this Joinder Agreement.
 

Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518                                                               
 
 
2

--------------------------------------------------------------------------------

 

7.           Appointment of Administrative Agent.  The New Bank hereby appoints
and authorizes the Administrative Agent to take such action as Administrative
Agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent thereby, together with
such powers and discretion as are reasonably incidental thereto.
 
8.           Default.  Without limiting any other event that may constitute an
Event of Default, the Borrower acknowledges and agrees that any representation
or warranty made by the Borrower set forth in this Joinder Agreement that proves
to have been incorrect or incomplete in any material respect when made or deemed
made shall constitute an “Event of Default” under the Credit Agreement.  This
Joinder Agreement is a “Loan Document” for all purposes.
 
9.           Expenses.  The Borrower agrees to pay within thirty (30) days of
receipt of written demand therefore all costs and expenses of the Administrative
Agent required to be paid by the Borrower pursuant to Section 11.04 of the
Credit Agreement in connection with the preparation, execution and delivery of
this Joinder Agreement and the Notes.
 
10.           Counterparts; Facsimile Signature.  The parties may execute this
Joinder Agreement in counterparts, each of which constitutes an original, and
all of which, collectively, constitute only one agreement.  Delivery of an
executed counterpart signature page by facsimile transmission or electronic
photocopy (e.g., a “pdf”) is as effective as executing and delivering this
Joinder Agreement in the presence of the other parties to this Joinder
Agreement.  This Joinder Agreement is effective upon delivery of one fully
executed counterpart to the Administrative Agent.
 
11.           Effectiveness of Joinder.  The parties agree that the
effectiveness of the Fourth Amendment to the Credit Agreement, dated as of the
date hereof, shall be deemed to precede the effectiveness of this Joinder
Agreement.
 


 
[The Remainder of this Page Intentionally Left Blank]
 


 
 

 
Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518                                                                                                           
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.
 


BORROWER:


ENSERCO ENERGY INC.




By:   Garner M. Anderson
Name:  /s/ Garner M. Anderson
Title:   VP Treasurer and CRO
 

 
 
Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518
 
 

--------------------------------------------------------------------------------

 

NEW BANK:


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK




By:       Zali Win
Name:  /s/ Zali Win
Title:    Managing Director
 
 
By:       Louis Prieur
Name:  /s/ Louis Prieur
Title:   Vice President
 
 

 
Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:


BNP PARIBAS




By:       Keith Cox
Name:  /s/ Keith Cox
Title:    Managing Director




By:       Andrew Stratos
Name:  /s/ Andrew Stratos
Title:   Vice President 
 

 
 
Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518
 
 

--------------------------------------------------------------------------------

 

ISSUING BANKS:


BNP PARIBAS




By:       Keith Cox
Name:  /s/ Keith Cox
Title:    Managing Director




By:       Andrew Stratos
Name:  /s/ Andrew Stratos
Title:    Vice President
 
 


SOCIETE GENERALE




By:       Barbara Paulsen
Name:  /s/ Barbara Paulsen           
Title:    Managing Director       




By:       Chung-Taek Oh    
Name:  /s/ Chung-Taek Oh          
Title:    Director       


 

 

Credit Agricole Joinder Agreement [Enserco]
011038.0122\563518
